DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/11/2020 and 01/13/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “does not satisfy” in independent claims 1, 8, and 15 is a relative term which renders the claims indefinite. The term “does not satisfy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to the specification, “an average volume of the audio signal” is compared to “a volume threshold”. However, the specification does not 
Dependent claims 2-7, 9-14, and 16-20 are rejected under the same reasons for their dependency to the defected parent claims 1, 8, and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20050049735).
Regarding claim 1: Kim teaches an apparatus comprising: 

		collect data corresponding to a volume of an audio signal as the audio 	signal is output through a device (para [0040]: Level Detector 24 detecting level of audio data to be reproduced; and para [0043]: audio being output by Speaker of the system); and 
		when an average volume of the audio signal does not equal to a volume 	threshold for a specified timespan, determine a difference between the average 	volume and a desired volume (Fig. 4: Steps S12-S13 and para [0043]-[0044] and para [0053]: calculating ratio between the average volume and a desired volume); and 
	a volume adjuster to apply a gain to the audio signal to adjust the volume of the audio signal to the desired volume, the gain determined based on the difference between the average volume and the desired volume (Fig. 4: Step S14 and para [0044]).
Regarding claim 3: Kim teaches the apparatus of claim 1, further including an audio signal accessor to buffer the audio signal, the buffering to cause a delay in outputting the audio signal (para [0037]).
Regarding claim 4: Kim teaches the apparatus of claim 1, wherein the volume adjuster is to apply a second gain to the audio signal to adjust the average volume of the audio signal, the volume adjuster to apply the second gain prior to the audio signal being output through the device (para [0044]: applying a first gain to increase the gain of audio amplifier 25 when the average volume is below the desired volume and applying a 
Regarding claim 5: Kim teaches the apparatus of claim 4, wherein the second gain is determined based on the average volume of the audio signal (para [0044]: second gain is applied to decrease the gain of audio amplifier 25 when the average volume is above the desired volume).
Regarding claim 6: Kim teaches the apparatus of claim 1, wherein the real time audio monitor is to collect the data for a threshold period (para [0039] and [0043]: level detector 24 can sample the audio data to be reproduced, temporarily stored in the buffer 22, at a predetermined period).
Regarding claim 7: Kim teaches the apparatus of claim 1, wherein the real time audio monitor is to collect the data over a threshold sample frequency (para [0039]: volume level information for each sub-band used to restore the volume of the audio data).
Regarding claims 8 and 10-14: the apparatus discussed in claims 1 and 3-5 above also supports these corresponding non-transitory computer readable storage medium claims.
Regarding claims 15 and 17-20: the apparatus discussed in claims 1 and 3-5 above also supports these corresponding method claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654